DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The amendments received on 03/12/2021 have been entered, considered, and an action on the merits follows.
Previous claim objections are hereby withdrawn due to the amended claims.
Previous claim 1 and 9 rejections under 35 U.S.C 112(a), new matter, regarding recitation “limit lateral movement” are hereby withdrawn due to amended claims 1 and 9. 
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims, except for claim 1 rejection regarding the recitation “at least one actuator”, which is maintained in the Office Action below.
Applicant’s remarks regarding claim 1 and 9 rejections under 35 U.S.C. 112(a), new matter, found in page 6, second paragraph of the Remarks, for recitation “during operation of the mineral material processing plant” have been considered, but are not persuasive. The Applicant states that figures 2 and 3 show the intermediate frame being mounted to the base frame during operation. The examiner respectfully disagrees and states that figures 2 and 3 don’t indicate the operating status of the mineral material processing plant as stated by the Applicant. The Applicant further states that the hydraulic leg elements of the intermediate frame facilitate the removal of the actuator and intermediate frame form the base frame for servicing or long distance travel, which indicates the intermediate frame is held in place on the base frame during operation. The examiner respectfully disagrees and states that the specification does not positively provide support for the actuators operating while the intermediate 
Applicant’s arguments regarding claim 1 rejection under 35 U.S.C. 102 as anticipated by Spagnoli (US 4440265 A), found on page 7, second and third paragraphs of the Remarks, have been considered, but are not persuasive. The Applicant states that Spagnoli’s engine is supported on the intermediate frame by cradle arms (figure 2, element 24) and not attachment points. The examiner respectfully disagrees and states in the previous Office Action, Spagnoli’s attachment points were reasonably interpreted to be the cylindrical columns that are located between beams (25) of the intermediate frame and mounting blocks of the intermediate frame, as annotated in figure 2 below. Regarding claim 1 limitation “wherein the intermediate frame is configured to support the at least one actuator on the upper surfaces of the plurality of attachment points”, Spagnoli’s attachment points’ upper surfaces positively support the weight of the engine, which transfers through the cradles (24) and beams (25). Regarding claim 1 limitation “the intermediate frame being configured to be… supported on the base frame on the lower surfaces of the plurality of attachment points”, Spagnoli’s attachment points’ lower surfaces positively support and transfer the weight of the intermediate frame onto the base frame, via the mounting blocks.

    PNG
    media_image1.png
    518
    756
    media_image1.png
    Greyscale

Annotated Figure 2 of Spagnoli
 Applicant’s arguments regarding claim 1 rejection under 35 U.S.C. 102 as anticipated by Spagnoli, found on page 7, fourth paragraph of the Remarks, have been considered, but are not persuasive. The Applicant states that “The trailer only supports and transports the wing engine. It is not part of the wing engine: the operation of the wing engine would be prevented by presence of the trailer”. The examiner respectfully disagrees and states that claim 1 limitation “during operation” of the plant is reasonably interpreted broadly. In the case of Spagnoli, the intermediate and base frames are used to “carry out all the operations of overhaul, maintenance, or substitution of one or more parts” of said engine (column 2, lines 64-66). Thus, considering the purpose of Spagnoli’s intermediate and base frames, the operation of the engine/plant reasonably includes the aforementioned maintenance operations. Therefore, previous claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 as anticipated, or rendered unpatentable, by Spagnoli are maintained in the Office Action below.
Applicant’s arguments regarding claim 1 and 9 rejections under 35 U.S.C 102 as anticipated by Schoop (US 5161744 A), found on page 8, fourth paragraph of the Remarks, have been considered and are found to be persuasive. The examiner agrees with the Applicant that Schoop’s intermediate frame fails to disclose the element (figure 4, element 12) not extending below beam (2b), which is part of the intermediate frame (2) structure. Therefore, previous claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 as anticipated, or rendered unpatentable, by Schoop have been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure as originally filed does not provide support for claim 1 limitation “such that the intermediate frame is held in place sideways and longitudinally relative to the base frame with the elements during operation of the mineral material processing plant.” Regarding the conditional phrase “during operation”, paragraph 0004 of the published specification states the objective of the invention is to provide improved flexibility of operation and transport of the claimed plant, but does not indicate that the plant is operating while attached to the base frame. Paragraph 0047 of the published specification states that the invention may provide easier maintenance operations, but again does not indicate that the plant is operating while attached to the base frame. Thus, the specification does not provide support for the plant being in operation while the intermediate and base frames are attached.
Similarly, the disclosure as originally filed does not provide support for claim 9 limitation “wherein each element extends longitudinally along sides of the frame structure frame for aligning the intermediate frame with the base frame to hold the intermediate frame in place sideways and-3-U.S. Patent Application No. 15/756,762 Amendment dated March 12, 2021Reply to Office Action mailed December 14, 2020longitudinally relative to the base frame during operation of the mineral material processing plant, wherein the intermediate frame is supported on the base frame on the lower surfaces of the during the operation of the mineral material processing plant” as discussed above for claim 1.

Examiner notes that no art has been applied to claims 9 and 11; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought. It is noted that removing limitations having new matter may result in re-applying prior art from previous Office Actions.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the base frame is configured to support the intermediate frame and at least one actuator”. Regarding recitation “at least one actuator”, it is unclear if said recitation is meant to refer to the previously set forth at least one actuator, or it is meant to set forth additional actuators. During examination, said recitation is interpreted to read --the at least one actuator-- by referring to the previously set forth actuator.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spagnoli (US 4440265 A).
Regarding claim 1, Spagnoli discloses a plant (column 1, line 10, i.e. an engine is a plant outputting power), comprising:
a base frame (figure 2 as annotated below, i.e. base frame having wheels);
an intermediate frame including a frame structure (figure 2 as annotated below, i.e. an intermediate frame having a structure) and a plurality of attachment points each having an upper surface and a lower surface (figure 2 as annotated below, i.e. cylindrical attachment points having upper and lower surfaces), the intermediate frame being configured to be attached on top of the base frame of the plant (figure 2 as annotated below) and supported on the base frame on the a lower surfaces of the plurality of attachment points (figure 5 as annotated below, i.e. the intermediate frame is supported on top of the base frame on the lower surfaces of the attachments points via the elements); and

wherein the intermediate frame is configured to support the at least one actuator on the upper surfaces of the plurality of attachment points (figure 1 and figure 5 as annotated below, i.e. the attachment points support the actuator via the intermediate frame), and the base frame is configured to support the intermediate frame and at least one actuator (figure 1); and that the intermediate frame further comprises at least a pair of elements each extending longitudinally on sides of the intermediate frame for aligning the intermediate frame with the base frame (figures 2 and 5 as annotated below);
wherein the elements each comprise a bottom surface extending below the frame structure of the intermediate frame such that the intermediate frame is held in place sideways and longitudinally relative to the base frame with the elements limit the lateral movement of the intermediate frame relative to the base frame during operation of the plant (figures 2 and 5 as annotated below, i.e. the bottom surfaces of the elements overhang a frame rail of the base frame that inherently restrict lateral movement of the intermediate frame with respect to the base frame; furthermore, the elements are secured with fasteners to the base frame, as illustrated by four dots on said overhang; regarding the operation of the engine, in the case of Spagnoli, the intermediate and base frames are used to “carry out all the operations of overhaul, maintenance, or substitution of one or more parts” of said engine (column 2, lines 64-66), which are operations of the engine).
It is noted that recitation “mineral material processing plant” is considered to be intended use.  Intended use recitations of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the 

    PNG
    media_image2.png
    885
    1210
    media_image2.png
    Greyscale

Annotated Figure 2 of Spagnoli

    PNG
    media_image3.png
    554
    884
    media_image3.png
    Greyscale

Annotated Figure 5 of Spagnoli

Regarding claim 8, Spagnoli further discloses wherein the plant is mobile (figure 2, i.e. the base frame contains wheels)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, and 5 rejected under 35 U.S.C. 103 as being unpatentable over Spagnoli over Zhongshan Iron Works (hereinafter Works; JP S63181448 U).
Regarding claim 2, 4 and 5, Spagnoli discloses the elements of the intermediate frame aligning the intermediate frame with the base frame (figures 2 and 5 as annotated above). Spagnoli does not disclose the intermediate fame having pivoting hydraulic legs.
However, in the same field of endeavor, Works teaches a plant (figure 3) comprising a base frame (T) and an intermediate frame (figure 1, i.e. an intermediate frame supporting a plant), wherein the intermediate frame includes pivoting hydraulic legs (6) for raising said intermediate frame with respect to the base frame (figure 6), and elements with bottom surfaces (figure 4, i.e. the intermediate frame has elements (4) that extend vertically in the form of I-beams that have bottom surfaces) extending below said hydraulic legs once said hydraulic legs are fully retracted (figure 6-V, i.e. once the hydraulic legs are fully retracted and pivoted, said legs are above the bottom surfaces of the elements (4)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the intermediate frame of Spagnoli to include pivoting hydraulic legs as taught by Works, because combining known prior art elements according to known methods to yield predictable results involves only routine skill in the art, namely to add hydraulic legs to frames to increase mobility and assist in lifting said frames. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(A).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Spagnoli over Munson (GB 2265321 A).
Regarding claims 6 and 7, Spagnoli discloses mobile base and intermediate frames used for transporting heavy machinery. Spagnoli does not explicitly disclose said heavy machinery comprising a crusher and an adjustable conveyor. However, in the same field of endeavor, Munson teaches mobile base and intermediate frames supporting heavy machinery (figure 5 as 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the mobile intermediate frame of Spagnoli to support other heavy machineries, such as crushers, screens, hoppers, and conveyors, as taught by Munson, since Munson teaches it is commonly known to support variety of heavy machinery using mobile base and intermediate frames.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        

/TERESA M EKIERT/Primary Examiner, Art Unit 3725